In an action for a divorce and ancillary relief, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Floyd, J.), dated September 11, 1996, as denied his motion to preclude the plaintiff from relocating with the parties’ infant child to Pennsylvania.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the best interests of the parties’ child require that the plaintiff be permitted to relocate with the child to Pennsylvania, where the plaintiff has accepted a position of employment. The record establishes that the defendant has had infrequent contact with the child and that he has failed to pay child support. The record further establishes that the plaintiff, who has, in essence, been the sole supporter of the child, lost her job in Suffolk County and, despite documented attempts to find employment in that general geographic location, has been unable to do so.
The defendant’s remaining contentions are without merit. Bracken, J. P., Rosenblatt, Copertino and Luciano, JJ., concur.